COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Warwick Oil & Gas, Inc., Warwick Oil & Gas, Inc., Reserve Royalty
                          Corporation, Thomas Christopher Knowles, and Fran Michael v. FBS
                          Properties, Inc.

Appellate case number:    01-14-00290-CV

Trial court case number: 2012-33816

Trial court:              164th District Court of Harris County

       It is ordered that Appellants’ Motion for Rehearing is denied.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually     Acting for the Court

Panel consists of: Justices Keyes, Huddle, and Lloyd.


Date: August 25, 2015